Case: 5:19-cr-00010-JMH-MAS Doc #: 35 Filed: 02/06/19 Page: 1 of 1 - Page ID#: 188


                                                                      Eastern District of Kentucky
                       UNITED STATES DISTRICT COURT                          Fl LED
                       EASTERN DISTRICT OF KENTUCKY
                             CENTRAL DIVISION                              FEB - 6 2019
                                LEXINGTON                                    AT LEXINGTON
                                                                            ROBERT R. CARR
                                                                        CLERK U.S. DISTRICT COURT
CRIMINAL ACTION NO. 5:19-CR-10-S-JMH-MAS

UNITED STATES OF AMERICA                                                        PLAINTIFF


v.             MOTION OF UNITED STATES FOR ARRAIGNMENT


BENIAMIN-FILIP OLOGEANU,                                                   DEFENDANT
    aka BENI,
    aka JOHNLA73, and
    aka MARIAN BRADISTEANU

                                      * * * * *
      The United States moves for an arraignment because the grand jury has returned a

superseding indictment. The Defendant, BENIAMIN-FILIP OLOGEANU, is currently in

federal custody on the initial indictment and being housed at Fayette County Detention

Center. Once the Court sets a date for the arraignment, the undersigned will take the

appropriate steps with the U.S. Marshals Service to secure the Defendant's presence at the

arraignment.
                                                Respectfully submitted,


                                                ROBERT M. DUNCAN, JR.
                                                UNITED STATES ATTOR         Y

                                         By:
                                                Kat ryn M. nd so
                                                Assistant United States Attorney
                                                260 W. Vine Street, Suite 300
                                                Lexington, Kentucky 40507-1612
                                                (859) 685-4885, FAX (859) 233-2747
                                                Kathryn.Anderson@usdoj.gov
